     Case 2:21-cv-01101 Document 1 Filed 02/06/21 Page 1 of 28 Page ID #:1



 1    ROSA K. HIRJI | SBN 204722
        rosa@rkhlawoffice.com
 2    JENNY CHAU | SBN 274360
 3      jenny@rkhlawoffice.com
      ALEXANDER RODRIGUEZ | SBN 322700
 4      alex@rkhlawoffice.com
      LAW OFFICES OF HIRJI & CHAU, LLP
 5    5173 Overland Avenue
      Culver City, CA 90230
 6    Tel. (310) 391-0330 // Fax (310) 943-0311
 7    Attorneys for Plaintiffs P.A., ROGER ASMAR
 8    and MARLIN NICOGHOSSIAN

 9
10                      UNITED STATES DISTRICT COURT

11                    CENTRAL DISTRICT OF CALIFORNIA

12
13     P.A., a minor, by and through her         Case No.: 2:21-cv-01101
       Guardian ad Litem, ROGER
14     ASMAR, ROGER ASMAR, and
       MARLIN NICOGHOSSIAN,
15
                            Plaintiffs,           COMPLAINT
16
17     v.
18     GLENDALE UNIFIED SCHOOL
       DISTRICT, a public entity;
19     MAXIM HEALTHCARE
20     SERVICES, INC.; a corporation;
       and DOES 1 through 10, inclusive,
21
                            Defendants.
22                                                DEMAND FOR JURY TRIAL
23
24          Plaintiffs bring this action to recover monetary damages for injuries suffered
25    as a consequence of defendants’ violations of federal disability antidiscrimination
26    laws and California state laws.
27          In support of this Complaint (the “Complaint”), Plaintiffs allege as follows:
28    //
                                               1
                                           COMPLAINT
     Case 2:21-cv-01101 Document 1 Filed 02/06/21 Page 2 of 28 Page ID #:2



 1                               JURISDICTION AND VENUE
 2          1.    This Court has jurisdiction over the subject matter of this Complaint
 3        pursuant to 28 U.S.C. §§ 1331 and 1343, in that the Complaint asserts
 4        violations of the Americans With Disabilities Act (42 U.S.C. 12181 et seq.; the
 5        “ADA”), and section 504 of the Rehabilitation Act of 1973 (29 U.S.C. § 794.
 6        The same actions and omissions that form the basis of Plaintiffs’ federal
 7        claims, form the basis of Plaintiffs’ claims under California state law.
 8        Accordingly, this Court has supplemental jurisdiction over Plaintiffs’ state law
 9        claims pursuant to 28 U.S.C. §1367.
10          2.    This Court is the proper venue for this action pursuant to 20 U.S.C.
11        § 1391(b), in that (1) Defendants operate and perform their official
12        duties/business within the County of Los Angeles, State of California and thus
13        reside therein, and (2) all of the events alleged in this complaint took place
14        within the County of Los Angeles, State of California.
15
16                     GOVERNMENT CLAIM REQUIREMENTS
17          3.    On April 27, 2020, Plaintiff filed an administrative claim pursuant to
18        California Government Code § 910 et seq. with the Glendale Unified School
19        District notifying Defendants of claims that are now set forth herein.
20          4.    Defendant Glendale Unified School District failed to reply to
21        Plaintiff’s claim and, by operation of law, the claim was denied on June 11,
22        2020.
23          5.    Plaintiff has thus complied with the requirements of Government
24        Code Section 910, et. seq.
25
26                                          PARTIES
27          6.    Plaintiff P.A. is an unemancipated minor presently residing in the
28        Glendale, County of Los Angeles, State of California. She brings this action by

                                              2
                                          COMPLAINT
     Case 2:21-cv-01101 Document 1 Filed 02/06/21 Page 3 of 28 Page ID #:3



 1        and through her father, ROGER ASMAR, who will seek this Court’s
 2        appointment as Guardian Ad Litem upon filing this Complaint.
 3          7.     Plaintiff ROGER ASMAR (“ASMAR”, collectively with P.A. and
 4        Nicoghossian, “Plaintiffs”) is a natural person presently residing in the City of
 5        Glendale, County of Los Angeles, State of California.
 6          8.     Plaintiff MARLIN NICOGHOSSIAN (“NICOGHOSSIAN”,
 7        collectively with P.A. and Asmar, “Plaintiffs”) is a natural person presently
 8        residing in the City of Glendale, County of Los Angeles, State of California.
 9          9.     Defendant GLENDALE UNIFIED SCHOOL DISTRICT (“District”)
10        is, and at all times pertinent to this Complaint has been, a unified school
11        district as defined in Cal. Educ. Code § 83. Its territorial jurisdiction lies
12        within the County of Los Angeles, State of California.
13          10.    Defendant MAXIM HEALTHCARE SERVICES, INC (“Maxim”) is
14        a corporation. Plaintiffs are informed and believe, and on the basis of such
15        information and belief allege, that Maxim presently maintains an office and
16        conducts business within the County of Los Angeles.
17          11.    Plaintiffs are ignorant of the true names of defendants DOES 1
18        through 10, inclusive (“Doe Defendants”, collectively with District and
19        Maxim, “Defendants”) and therefore sue those defendants by such fictitious
20        names. Plaintiffs will seek leave of court to amend this Complaint to allege
21        said defendants’ true names and capacities as soon as Plaintiffs ascertain them.
22        Plaintiffs are informed and believe, and on the basis of such information and
23        belief allege, (1) that at all times herein mentioned the Doe Defendants were,
24        and each of them was, acting as a principal or as the duly authorized agent
25        and/or employee of each of the other defendants; (2) that all acts and things
26        herein alleged to have been done by the Doe Defendants were done on their
27        own behalf and/or on behalf of each other defendant; and (3) that said acts
28        were within the course and scope of such agency or employment.

                                               3
                                           COMPLAINT
     Case 2:21-cv-01101 Document 1 Filed 02/06/21 Page 4 of 28 Page ID #:4



 1                                FACTUAL ALLEGATIONS
 2          12.   P.A is a 10-year-old child who is diagnosed with Autism Spectrum
 3        Disorder and a Language Disorder. P.A.’s disabilities manifested in difficulties
 4        with social communication, restricted interests and repetitive behavior, and
 5        difficulties with expressive, receptive and pragmatic language. P.A. requires
 6        substantial behavior therapy to regulate her behaviors.
 7          13.   ASMAR presently is, and at all times pertinent to this Complaint has
 8        been, P.A.’s father. NICOGHOSSIAN presently is, and at all times pertinent
 9        to this Complaint has been, P.A.’s mother. (“ASMAR” and
10        “NICOGHOSSIAN”, collectively “Parents”).
11          14.   P.A. entered Abraham Lincoln Elementary School within the
12        Glendale Unified School District in 2015 and attended the school until October
13        28, 2019, when District staff called the police and had her removed.
14          15.   In 2015 and 2018, the District conducted assessments and found P.A.
15        to be a child with Autism and Language Impairments, requiring substantial
16        support for her behavior. Throughout her time at Abraham Lincoln Elementary
17        School, P.A. attended a special classroom for students with disabilities.
18          16.   Since 2016, P.A. has received the benefit of Applied Behavior
19        Analysis (“ABA”), an Autism specific behavior therapy in the home. P.A. was
20        referred for ABA therapy by the Regional Center, a program of the California
21        Department of Developmental Services. P.A.’s behaviors were and are
22        actively regulated when she is provided with ABA. Furthermore, P.A.’s ABA
23        providers use behavior management to keep her safe.
24          17.   From the start of the 2018-2019 school year, if not earlier, District
25        was on notice that P.A. required Autism specific behavior therapy in order to
26        regulate P.A.’s behaviors, and behavior management to maintain her safety.
27        She requires both to access the benefits of her school environment. The
28        District was also on notice that P.A. received ABA services in the home with

                                             4
                                         COMPLAINT
     Case 2:21-cv-01101 Document 1 Filed 02/06/21 Page 5 of 28 Page ID #:5



 1        great success.
 2          18.    Starting in the 2018-2019 school year through October 28, 2019,
 3        P.A.’s behaviors at home were significantly different from what District
 4        employees described to her Parents.
 5          19.    Beginning in P.A.’s 3rd grade year, in 2018-2019 school year and
 6        continuing until January 2020, instead of managing her behaviors at school,
 7        District employees began to send P.A. home regularly and suspended her
 8        during the school day. Additionally, P.A’s classroom teachers sent P.A. out of
 9        the classroom on a regular basis. These actions caused P.A. to miss a
10        substantial amount of school.
11          20.    On December 14, 2018, District represented to Parents that it would
12        provide behavior intervention services to P.A. Parents placed District on notice
13        that P.A. required Autism specific behavior therapy and behavior management
14        by trained and qualified individuals. Despite this, District implemented
15        generic behavior intervention services.
16          21.    Between December 2018 and February 2019, District provided a one-
17        to-one aide to P.A. However, the one-to-one aide was not consistent and failed
18        to utilize Autism specific behavior therapy. Despite the provision of the one-
19        to-one aide, P.A. behaviors were not regulated, causing her distress and
20        frustration.
21          22.    On or about February 7, 2019, the District informed Parents that it
22        wished to remove P.A. from the public school and place her in a nonpublic
23        school for children with disabilities. However, Parents requested Autism
24        specific behavior therapy at school and behavior management by trained and
25        qualified individuals.
26          23.    At some time between February and April 2019, District assigned two
27        aides to P.A. without the consent of Parents. When District informed Parents
28        about the two aides on or about April 8, 2019, it rationalized it as necessary to

                                              5
                                          COMPLAINT
     Case 2:21-cv-01101 Document 1 Filed 02/06/21 Page 6 of 28 Page ID #:6



 1        ensure the safety of others. Parents again requested that District implement
 2        Autism specific behavior intervention and behavior management by trained
 3        and qualified individuals. Parents did not agree with the need for two-on-one
 4        intervention.
 5          24.   Around February or March 2019, District contracted with Defendant
 6        MAXIM to provide generic, two-on-one, behavior intervention services for
 7        P.A. (“Maxim Aides”).
 8          25.   Despite now assigning two aides to P.A., District did not ensure the
 9        use of Autism specific behavior therapy to assist P.A. with regulating her
10        behaviors and did not implement appropriate behavior management to ensure
11        her safety. The Maxim Aides restricted P.A.’s movement and interaction with
12        others, denied her access to her educational environment, failed to ensure her
13        safety and caused a dysregulation and escalation of P.A.’s behaviors. The
14        failure to regulate and manage P.A.’s behaviors using Autism specific methods
15        caused P.A. significant emotional distress.
16          26.   P.A.’s emotional distress was a consequence of the failure of District
17        and MAXIM to regulate and manage her behaviors.
18          27.   Despite being assigned two aides, P.A.’s suspensions increased, and
19        she was sent home on a more frequent basis. The District banned P.A. from
20        attending field trips and holiday celebrations.
21          28.   P.A. began to exhibit trauma related symptoms at school such as
22        urinating in her pants. P.A., having limited language to express herself, used
23        behavior to communicate her distress.
24          29.   On or about April 8, 2019 and June 6, 2019, the District again
25        informed Parents of its desire to remove P.A. from the general education
26        campus. District disagreed with Parents that P.A’s behaviors could be
27        regulated through Autism specific behavior therapy, even though it had not
28        attempted it, and insisted on a nonpublic school.

                                             6
                                         COMPLAINT
     Case 2:21-cv-01101 Document 1 Filed 02/06/21 Page 7 of 28 Page ID #:7



 1          30.   Parents disagreed with the offered nonpublic school because, after
 2        observing it, Parents determined that the behaviors of the other students were
 3        more severe than P.A.’s and would not be appropriate for her. P.A. remained
 4        enrolled at Lincoln Elementary School because Parents did not agree with the
 5        choice of the nonpublic school offered by the District.
 6          31.   At the beginning of P.A.’s 4th grade in the 2019-2020 school year
 7        District employees continued to suspend and send P.A. home for behavioral
 8        incidents, despite the assignment of Maxim Aides. Parents requested the
 9        District conduct a behavioral assessment. At the same time, Parents began
10        investigating other schools for P.A.
11          32.   On or about October 23, 2019, the District’s behavioral assessment
12        described P.A. as exhibiting physical aggression towards adults and peers, and
13        that P.A.’s negative behaviors had increased over the last two years. The
14        District failed to assess whether the method of behavior intervention utilized
15        by the Maxim Aides was causing escalated behavioral and emotional
16        responses, and whether it was effective at maintaining P.A.’s safety. District
17        did not consider the use of behavior management techniques to prevent P.A.
18        from expressing unsafe behaviors.
19          33.   On or about October 23, 2019 Parents notified District of their intent
20        to have their home-based ABA provider observe P.A. at school to determine
21        the cause of the change in her behaviors and to review the behavior
22        intervention utilized by the Maxim Aides.
23          34.   On or about October 25, 2019, Parents were summoned by the school
24        principal and informed that Maxim Aides had reported that P.A. was putting
25        her hands on her privates and then touching the Maxim Aides. Parents were
26        asked to take P.A. home. Such a complaint had not been made before.
27          35.   On October 28, 2019, the same day that Parent’s home-based ABA
28        provider was scheduled to observe P.A. at school, the District called the police

                                             7
                                         COMPLAINT
     Case 2:21-cv-01101 Document 1 Filed 02/06/21 Page 8 of 28 Page ID #:8



 1        and had P.A. removed from school.
 2          36.    District staff and Maxim Aides reported to the police that on October
 3        28, 2019, P.A. had a major mental crisis. They described her behavior as a
 4        meltdown where she urinated on herself twice, threw objects in the restroom,
 5        licked the walls, undressed and put soap on herself and in her genitals, and
 6        threw toilet water on her aide. P.A. fell several times during this event, and
 7        had bruises on her forearms and scratches on the back of her neck. District and
 8        Maxim Aides implied in their report that P.A. was exhibiting hypersexual
 9        behavior.
10          37.    On October 28, 2019, Defendants’ failure to regulate and manage
11        P.A’s behaviors to prevent unsafe behaviors, caused P.A. to experience a
12        crisis. Maxim Aides and District staff failed to act with reasonable care to
13        assist P.A. during this crisis, failed to intervene to deescalate P.A. and failed to
14        effectively intervene to ensure her physical and emotional safety during the
15        episode. As a result, P.A. lost control of her behavior and emotions, and was
16        allowed to engage in actions in the restroom that were harmful to her, causing
17        her to experience physical injury, significant distress and terror.
18          38.    A trained ABA provider would have been able to prevent, manage,
19        deescalate the behavior, and utilize appropriate nonviolent emergency
20        behavior management, if necessary.
21          39.    Instead, the District called Glendale Police Department and the Los
22        Angeles County Department of Mental Health (“DMH”) to remove P.A. from
23        school. The District’s actions caused the Department of Mental Health to make
24        a report to the Department of Children and Family Services (“DCFS”). P.A.
25        was transported to Olive View Hospital for a two-night hospitalization under a
26        5150 hold. District failed to notify P.A.’s parents that P.A. was transported to
27        the hospital until Parents went to pick her up from school that day.
28          40.    The involuntary hospitalization was terrifying to both P.A. and her

                                              8
                                          COMPLAINT
     Case 2:21-cv-01101 Document 1 Filed 02/06/21 Page 9 of 28 Page ID #:9



 1         Parents. P.A. was discharged with a recommendation to her Parents to
 2         implement ABA therapy.
 3          41.    On November 5, 2019, the District reported to Parents that they had
 4         called police on October 28, 2019 due to P.A.’s alleged sexual behaviors. P.A.
 5         had never before exhibited behaviors that were hypersexual. A DCFS
 6         investigation cleared Parents. It is unknown to Plaintiffs whether DCFS
 7         investigated school employees.
 8          42.    After the October 28, 2019 incident, Parents feared for P.A.’s safety at
 9         school. P.A.’s psychiatrist ordered that P.A. stay home due to psychological
10         and emotional necessity.
11          43.    Believing that they had no other option, Parents consented to P.A.’s
12         placement at a nonpublic school. However, Parents advocated for a more
13         appropriate option than the one proposed by District and after a delay, District
14         agreed to a school that specialized in Autism treatment.
15          44.    As a consequence of the October 28, 2019 removal, P.A. was out of
16         school from until January 2020.
17
18                                 FIRST CLAIM FOR RELIEF
19                            REHABILITATION ACT VIOLATION
20                          by Plaintiff P.A. against all Defendants
21          45.    Plaintiffs incorporate by this reference the allegations set forth above
22         in paragraphs 1 through 44, inclusive, as though set forth fully herein.
23          46.    At all times pertinent to this Complaint, P.A.’s disability has
24         substantially limited one or more of her major life activities, including her
25         abilities (1) to speak and communicate, (2) to learn, (3) to interact with others,
26         (4) to maintain concentration, and (5) to attend school. Accordingly, P.A.’s
27         impairments constitute a “disability” as defined in 42 U.S.C. § 12102(1).
28    //

                                               9
                                           COMPLAINT
 Case 2:21-cv-01101 Document 1 Filed 02/06/21 Page 10 of 28 Page ID #:10



 1       47.     As a result of District’s evaluations and notice from Parents, and
 2      District’s contract with MAXIM, Defendants, along with some of their
 3      officials, employees and agents, knew or should have known, prior to the start
 4      of the 2018-2019 school year and continuing through January 2020 that P.A.
 5      had a disability within the meaning of 42 U.S.C. § 12102(1).
 6       48.     By virtue of having a disability within the meaning of 42 U.S.C.
 7      §12102(1), P.A. is, and at all times pertinent to this Complaint has been, an
 8      “individual with a disability” as that term is defined in 29 U.S.C. § 705(20)(B).
 9      Accordingly, P.A. is, and at all times pertinent to this Complaint has been,
10      entitled by virtue of 29 U.S.C. § 794(a) to rights, benefits and protections
11      provided under the Rehabilitation Act.
12       49.     At all times pertinent to this Complaint, District has been a “local
13      educational agency” as that term is defined in 20 U.S.C. § 7801(3)(A).
14      Plaintiffs are informed and believe, and on the basis of such information and
15      belief allege, that District received federal financial assistance during the
16      relevant time periods pertinent to this Complaint. Accordingly, District was
17      subject to the duties, requirements and obligations of the Rehabilitation Act
18      during the time periods pertinent to this Complaint by virtue of 29 U.S.C.
19      § 794(a) & (b)(2)(B).
20       50.     At all times pertinent to this Complaint, MAXIM has been a
21      “nonpublic agency” as that term is defined in California Education Code §
22      56035. Plaintiffs are informed and believe, and on the basis of such
23      information and belief allege, that MAXIM received federal financial
24      assistance during the relevant time periods pertinent to this Complaint through
25      its contract with District. Accordingly, MAXIM was a program or activity
26      within the meaning of the Rehabilitation Act and was subject to the duties,
27      requirements and obligations of the Rehabilitation Act during the time periods
28      pertinent to this Complaint by virtue of 29 U.S.C. § 794(a) & (b)(2)(B).

                                           10
                                        COMPLAINT
 Case 2:21-cv-01101 Document 1 Filed 02/06/21 Page 11 of 28 Page ID #:11



 1       51.     During the 2018-2019 school year, through October 28, 2019, District
 2      purported to provide related aids or services in the form of generic behavior
 3      intervention aides.
 4       52.     In order to have the same access to public school as nondisabled
 5      persons, P.A. in view of her disabilities required (1) Autism based behavior
 6      therapy to regulate her behavior and (2) behavior management for her safety.
 7      Beginning on or about the start of the 2018-2019 school year and continuing
 8      through October 28, 2019 Parents expressly and specifically requested the
 9      District to provide those aforementioned aids and services. District initially
10      purported to provide behavior intervention, but eventually denied Parent’s
11      request for ABA therapy. Instead, it utilized inappropriate methods that
12      exacerbated P.A.’s behaviors, caused her distress, and failed to maintain her
13      safety. District continued the unsafe behavior interventions despite being on
14      notice of their ineffectiveness. District did so with the actual intent of
15      discriminating against P.A. on the basis of her disability, and/or with
16      deliberate indifference to the existence of her disability as well as her
17      disability-based needs and legal rights.
18       53.     In failing to provide either those aforementioned aids and services
19      Parents had requested for P.A., District violated 34 C.F.R. § 104.33(a) & (b)
20      and effectively excluded P.A. from participation in, denied her the benefit of,
21      and subjected her to discrimination under its programs and activities. The
22      foregoing exclusion, denial and discrimination were done solely by reason of
23      P.A.’s disability and therefore violated the Rehabilitation Act generally and 29
24      U.S.C. § 794(a) specifically.
25       54.     While enrolled at Lincoln Elementary School, Defendants unilaterally
26      and on various occasions removed P.A. from her classroom, school, school
27      events and field trips due to her behaviors, even though Defendants had actual
28      knowledge that the behaviors were a consequence of P.A.’s disabilities.

                                           11
                                        COMPLAINT
 Case 2:21-cv-01101 Document 1 Filed 02/06/21 Page 12 of 28 Page ID #:12



 1         55.      On October 28, 2019, Defendants permitted P.A.’s behavior to
 2        become dysregulated to a point that it was unsafe to herself, failed to intervene
 3        to prevent P.A. from harming herself, and thereafter caused P.A. to be picked
 4        up by the police and placed in an involuntary hospitalization for two days.
 5         56.      Plaintiffs are informed and believe, and on the basis of such
 6        information and belief allege, that Defendants motivation in removing P.A.
 7        from school and causing the police to remove her was to escape the legal
 8        responsibilities, obligations and duties it owed P.A. on account of her
 9        disability under the Rehabilitation Act and other antidiscrimination laws, and
10        to avoid the costs of compliance with those responsibilities, obligations and
11        duties.
12         57.      In removing P.A. from school and having the police remove P.A.
13        from school so as to escape the legal responsibilities, duties and obligations it
14        owed P.A. on account of her disability, Defendants violated 34 C.F.R. §§
15        104.4b(1)(i) and 104.33(a) and (d) and excluded P.A. from participation in,
16        denied her the benefit of, and subjected her to discrimination under its
17        programs and activities. The foregoing exclusion, denial and discrimination
18        were done solely by reason of P.H.’s disability and therefore violated the
19        Rehabilitation Act generally and 29 U.S.C. § 794(a) specifically.
20         58.      As the direct and proximate result of Defendants failure to provide
21        those aforementioned aids and services, and causing P.A.’s removal from
22        school, P.A. (1) was physically injured, (2) suffered emotional distress such as
23        behavioral and emotional dysregulation, an acute stress reaction and anxiety,
24        (3) was deprived of public education throughout the relevant time period
25        during the 2018-2019 school year through October 28, 2019, and (4) deprived
26        from school altogether from October 28, 2019 until January 2020.
27   //
28   //

                                             12
                                          COMPLAINT
 Case 2:21-cv-01101 Document 1 Filed 02/06/21 Page 13 of 28 Page ID #:13



 1       59.    The Rehabilitation Act entitles P.A. to recover compensatory damages
 2      for the foregoing injuries pursuant to 29 U.S.C. § 794a(a)(2) and 42 U.S.C.
 3      § 2000d-7(a)(2).
 4
 5                            SECOND CLAIM FOR RELIEF
 6                              ADA TITLE II VIOLATION
 7                     by Plaintiff P.A. against Defendant District
 8       60.    Plaintiffs incorporate by this reference the allegations set forth above
 9      in paragraphs 1 through 59, inclusive, as though set forth fully herein.
10       61.    At all times pertinent to this Complaint, P.A.’s has a mental
11      impairment that substantially limits one or more of her major life activities,
12      including her abilities to (1) speak and communicate, (2) to learn, (3) to
13      interact with others, (4) to maintain concentration, and (5) to attend school.
14      Accordingly, P.A.’s impairments constitute a “disability” as defined in 42
15      U.S.C. § 12131(2).
16       62.    As a result of District’s evaluations and notice from Parents, District,
17      along with some of its officials, employees and agents, knew or should have
18      known, prior to the start of the 2018-2019 school year and continuing through
19      January 2020 that P.A. had a disability within the meaning of 42 U.S.C.
20      § 12102(1).
21       63.    By virtue of having a disability within the meaning of 42 U.S.C.
22      §12102(1), P.A. is, and at all times pertinent to this Complaint has been, an
23      “individual with a disability” as that term is defined in 42 U.S.C. §12131(2).
24       64.    At all times pertinent to this Complaint, District has been a “public
25      entity” as that term is defined in 42 U.S.C. §12131(3). Plaintiffs are informed
26      and believe, and on the basis of such information and belief allege, that
27      District received federal financial assistance during the relevant time periods
28      pertinent to this Complaint. Accordingly, District was subject to the duties,

                                          13
                                       COMPLAINT
 Case 2:21-cv-01101 Document 1 Filed 02/06/21 Page 14 of 28 Page ID #:14



 1      requirements and obligations of the ADA during the time periods pertinent to
 2      this Complaint by virtue of 42 U.S.C. §12182(b)(1)(D) and(b)(2)(A)(ii).
 3       65.    In failing to provide (1) Autism based behavior therapy to regulate her
 4      behavior and (2) behavior management for her safety, District violated 28
 5      C.F.R. §35.130(b) and effectively excluded P.A. from participation in, denied
 6      her the benefit of, and subjected her to discrimination under its programs and
 7      activities. The foregoing exclusion, denial and discrimination were done solely
 8      by reason of P.A.’s disability and therefore violated the ADA generally and
 9      42. U.S.C. §12132 specifically.
10       66.    In removing P.A. from school from the 2018-2019 school year
11      through October 28, 2019, having the police remove P.A. from school on
12      October 28, 2019 and effectively denying P.A. a school until January 2020, so
13      as to escape the legal responsibilities, duties and obligations it owed P.A. on
14      account of her disability, Defendants violated 28 C.F.R. §§ 35.130(b)(7)(i) and
15      (vii) and excluded P.A. from participation in, denied her the benefit of, and
16      subjected her to discrimination under its programs and activities. The
17      foregoing exclusion, denial and discrimination were done solely by reason of
18      P.H.’s disability and therefore violated the ADA generally and 29 U.S.C. § 42
19      U.S.C. § 12132 specifically.
20       67.    The ADA entitles P.A. to recover compensatory damages and
21      damages as well as reasonable attorneys’ fees and costs for the foregoing
22      injuries pursuant to 42 U.S.C. §§ 12133, 12202 and 2000d–7(a)(2), and 29
23      U.S.C. § 794a(a)(2).
24
25                             THIRD CLAIM FOR RELIEF
26                  ADA VIOLATION—PROHIBITED RETALIATION
27                     by All Plaintiffs against Defendant District
28       68.    Plaintiffs incorporate by this reference the allegations set forth above

                                          14
                                       COMPLAINT
 Case 2:21-cv-01101 Document 1 Filed 02/06/21 Page 15 of 28 Page ID #:15



 1      in paragraphs 1 through 67, as though fully set forth herein.
 2       69.    Through the acts described in Paragraphs 22, 22, 23, 29, 30, 31, and
 3      33, inclusive, ASMAR and NICOGHOSSIAN, engaged in protected activity
 4      to secure the rights of P.A. under the ADA by seeking ABA therapy from
 5      Defendant District, refusing to consent to a nonpublic school placement and
 6      requesting that their in home ABA provider observe the school based behavior
 7      intervention.
 8       70.    On October 28, 2019, a couple days after Plaintiffs engaged in the
 9      aforementioned protective activities, Defendant took adverse action by calling
10      Glendale Police Department and the Los Angeles County Department of
11      Mental Health to remove P.A. from Lincoln, and assisting the government
12      agencies in transportation P.A. to Olive View Hospital for a two-night
13      hospitalization under a 5150 hold. Defendants actions resulted in Parents being
14      investigated by DCFS, and having to hire legal representation to seek an
15      appropriate NPS placement for fear of P.A.’s safety at Lincoln Elementary
16      School. Prior to this incident, the District called Parents to pick up P.A. when
17      her behaviors were beyond their control.
18       71.    Plaintiffs are informed and believe, and on the basis of such
19      information and belief allege, that Defendants’ motivation in making the
20      decision to call the Glendale Police Department and the Los Angeles County
21      Department of Mental Health was in whole or in significant part to interfere
22      with P.A. and Parent’s exercise of P.A.’s rights under Title II of the ADA, to
23      retaliate against them on account of having exercised those rights, to retaliate
24      against ASMAR and NICOGHOSSIAN on account of having aided P.A. in
25      exercising those rights and to discriminate against Plaintiffs for having
26      opposed District acts made unlawful by Title II of the ADA.. Such
27      interference, retaliation and discrimination itself violated Title V of the ADA
28      by virtue of 42 U.S.C. § 12203(a) and (b).

                                          15
                                       COMPLAINT
 Case 2:21-cv-01101 Document 1 Filed 02/06/21 Page 16 of 28 Page ID #:16



 1       72.    Plaintiffs are informed and believe, and on the basis of such
 2      information and belief allege, that Defendant DISTRICT in making the
 3      decision to call the Glendale Police Department and the Los Angeles County
 4      Department of Mental Health assist those government agencies in
 5      transportation P.A. to Olive View Hospital for a two-night hospitalization
 6      under a 5150 hold, acted with the actual and specific intent of interfering with
 7      the assertion of P.A.’s rights under Title II of the ADA and/or with deliberate
 8      indifference to Plaintiffs’ rights under Title V of the ADA to be free of such
 9      interference and retaliation.
10       73.    By virtue of 42 U.S.C. §§ 12133, 12202, 12203(c) and 2000d–7(a)(2),
11      and 29 U.S.C. § 794a(a)(2), the ADA entitles P.A., ASMAR, and
12      NICOGHOSSIAN to recover compensatory damages for the injuries they
13      suffered as the direct and proximate result of Defendants’ decision to call the
14      Glendale Police Department and the Los Angeles County Department of
15      Mental Health and thereby resulting in the exclusion of P.A. from participating
16      in any of its programs or receiving any of its services at Lincoln.
17
18                            FOURTH CLAIM FOR RELIEF
19       REHABILITATION ACT VIOLATION—PROHIBITED RETALIATION
20                     by All Plaintiffs against Defendant District
21       74.    Plaintiffs incorporate by this reference the allegations set forth above
22      in paragraphs 1 through 73, as though set forth fully herein.
23       75.    ASMAR and NICOGHOSSIAN engaged in protective activity as
24      described in Paragraph 22, 22, 23, 29, 30, 31, and 33, inclusive.
25       76.    Defendant took a series of adverse actions as described in Paragraphs
26      35, 36, 39, 40, 41, and 70, inclusive, in direct response to the aforementioned
27      protective activity, for the purpose of dismissing P.A. from Lincoln
28      Elementary School.

                                           16
                                        COMPLAINT
 Case 2:21-cv-01101 Document 1 Filed 02/06/21 Page 17 of 28 Page ID #:17



 1         77.    Plaintiffs are informed and believe, and on the basis of such
 2        information and belief allege, that Defendants’ motivation in making the
 3        foregoing decision was in whole or in significant part to interfere with P.A.,
 4        ASMAR, and NICOGHOSSIAN’s assertion of P.A.’s rights under the
 5        Rehabilitation Act and to retaliate against them for having asserted those
 6        rights. Such interference and retaliation itself violated the Rehabilitation Act
 7        by virtue of 29 U.S.C.§ 794a(2) and 34 C.F.R. §§ 104.61 and 100.7(e).
 8         78.    Plaintiffs are informed and believe, and on the basis of such
 9        information and belief allege, that Defendants, and each of them, in making
10        the decision to call the Glendale Police Department and the Los Angeles
11        County Department of Mental Health, acted with the actual and specific intent
12        of interfering with the assertion of P.A.’s rights under the Rehabilitation Act
13        and/or with deliberate indifference to Plaintiffs’ rights under the Rehabilitation
14        Act to be free of such interference and retaliation.
15         79.    By virtue of 29 U.S.C. § 794a(a)(2) and 42 U.S.C. § 2000d–7(a)(2),
16        the Rehabilitation Act entitles P.A., ASMAR, and NICOGHOSSIAN to
17        recover compensatory damages for the injuries they suffered as the direct and
18        proximate result of Defendants’ decision to call the Glendale Police
19        Department and the Los Angeles County Department of Mental Health and
20        thereby resulting in the exclusion of P.A. from participating in any of its
21        programs or receiving any of its services at Lincoln.
22
23                                FIFTH CLAIM FOR RELIEF
24                    NEGLIGENCE AND NEGLIGENT SUPERVISION
25                         by Plaintiff P.A. against all Defendants
26         80.    Plaintiffs incorporate by this reference the allegations set forth above
27        in paragraphs 1 through 79, as though set forth fully herein.
28   //

                                             17
                                          COMPLAINT
 Case 2:21-cv-01101 Document 1 Filed 02/06/21 Page 18 of 28 Page ID #:18



 1       81.     Defendants DISTRICT and its employees, MAXIM and its
 2      employees, and Doe Defendants 1-10 owed P.A. a general duty to exercise
 3      reasonable care for her safety during school hours, as well as a corollary
 4      specific duty to supervise her at all times, while on school grounds, and use
 5      reasonable measures to protect her from foreseeable injury.
 6       82.     Defendants DISTRICT and its employees, MAXIM and its
 7      employees, and Doe Defendant Defendants 1-10 had a special relationship
 8      with Plaintiff, which imposes independent affirmative duty of care owed by
 9      Defendants to Plaintiff.
10       83.     By virtue of her attendance at Lincoln Elementary School, from 2015
11      to October 28, 2019, Defendants DISTRICT, MAXIM, and Doe Defendants
12      knew or should have known of P.A.’s disability and disability related
13      behavior.
14       84.     Given her disabilities, Plaintiff P.A. was particular vulnerable,
15      particularly from untrained and unsupervised staff, thus requiring Defendants
16      to exercise a higher degree of vigilance than would be necessary for a student
17      with no disabilities.
18       85.     Defendants DISTRICT and its employees, MAXIM and its
19      employees, and Doe Defendants 1-10, breach their duties through their
20      negligence in supervising and/or failing to supervise P.A., and thus causing a
21      hostile educational environment at Lincoln Elementary School by, failing to
22      train and instruct employees and contractors on behavior management
23      including the use of safe emergency behavior interventions; failing to
24      supervise its administrators, employees, and contractors in the use of behavior
25      interventions; failing to ensure Plaintiff was provided with Autism specific
26      behavior therapy while at school; failing to ensure Plaintiff’s safety and well-
27      being while she was attending school, and/or through their negligence in
28      performing and/or failing to perform other acts, including but not limited to

                                           18
                                        COMPLAINT
 Case 2:21-cv-01101 Document 1 Filed 02/06/21 Page 19 of 28 Page ID #:19



 1      their actions towards P.A.’s disability related behavior that resulted in
 2      emotional trauma and physical harm.
 3       86.      Defendants DISTRICT and MAXIM, are vicariously and otherwise
 4      liable for the torts of their employees, including Doe Defendants 1-10, who
 5      were acting within the scope of their employment when they intentionally or
 6      negligently failed to train, supervise, discipline, or terminate employees who
 7      facilitated, encouraged, ordered, consented to, or engaged in the actions
 8      described herein.
 9       87.      As a proximate and foreseeable result of the negligent performance of
10      its duties, as described in Paragraphs 85 and 86, inclusive, Defendants
11      subjected P.A. to humiliation, physical injury, anxiety, fear, and emotional
12      trauma.
13       88.      By virtue of the negligence of Defendants and their employees, P.A.
14      has suffered and/or will continue to suffer damages, including harm and severe
15      emotional distress, in an amount to be proven at trial.
16       89.      In doing the things alleged in this Complaint, Defendants were guilty
17      of oppression, malice, and/or fraud, entitling P.A. to recover punitive damages
18      from Defendants.
19
20                               SIXTH CLAIM FOR RELIEF
21                                  NEGLIGENCE PER SE
22                        by Plaintiff P.A. against all Defendants
23       90.      Plaintiffs incorporate by this reference the allegations set forth above
24      in paragraphs 1 through 89, as though set forth fully herein.
25       91.      Under California Evidence Code §669(a), negligence is presumed
26      where the defendant violates a statute, the violation directly and proximately
27      causes the plaintiff’s harm, the harm caused is of the kind the statute is
28      designed to prevent, and the plaintiff is a member of the class of persons the

                                            19
                                         COMPLAINT
 Case 2:21-cv-01101 Document 1 Filed 02/06/21 Page 20 of 28 Page ID #:20



 1      statute was designed to protect.
 2       92.    At all times pertinent to this Complaint, Defendants DISTRICT and
 3      its employees, MAXIM and its employees, and Doe Defendants 1-10 owed
 4      P.A. a duty of care pursuant to California Education Code §56521.1(a), which
 5      imposes upon Defendants a duty that emergency interventions may only be
 6      used to control unpredictable, spontaneous behavior that poses clear and
 7      present danger of serious physical harm to the individual with exceptional
 8      needs, or others, and that cannot be immediately prevented by a response less
 9      restrictive than the temporary application of a technique used to contain the
10      behavior. Defendants DISTRICT and its employees, MAXIM and its
11      employees, and Doe Defendants 1-10 have breached this duty as described in
12      Paragraphs 15, 19 through 27, 29, 31, 32, 36 through 38, and 39, inclusive.
13       93.    At all times pertinent to this Complaint, Defendants DISTRICT and
14      its employees, MAXIM and its employees, and Doe Defendants 1-10 also
15      owed P.A. a right pursuant to California Education Code §49005.4, which an
16      educational provider may use seclusion or a behavioral restraint only to control
17      behavior that poses a clear and present danger of serious physical harm to the
18      pupil or others that cannot be immediately prevented by a response that is less
19      restrictive. Defendants DISTRICT and its employees, MAXIM and its
20      employees, and Doe Defendants 1-10 have breached this duty as described in
21      Paragraphs 15, 19 through 27, 29, 31, 32, 36 through 38, and 39, inclusive.
22       94.    At all times pertinent to this Complaint, Defendants DISTRICT and
23      its employees, MAXIM and its employees, and Doe Defendants 1-10 also
24      owed P.A. a right pursuant to California Education Code §44807, which
25      imposes upon defendants a duty to not exceed the amount of physical control
26      over a pupil reasonably necessary to maintain order, or protect the health and
27      safety of pupils, or to maintain proper and appropriate conditions conducive to
28      learning. Defendants DISTRICT and its employees, MAXIM and its

                                          20
                                       COMPLAINT
 Case 2:21-cv-01101 Document 1 Filed 02/06/21 Page 21 of 28 Page ID #:21



 1      employees, and Doe Defendants 1-10 have breached this duty as described in
 2      Paragraphs 15, 19 through 27, 29, 31, 32, 36 through 38, and 39, inclusive.
 3       95.       Defendants DISTRICT and its employees, MAXIM and its
 4      employees, and Doe Defendants 1-10 wrongfully authorized and consented to
 5      the use of, unsafe behavior interventions, and intentionally or negligently
 6      failed to take reasonable action to protected Plaintiff P.A. from foreseeable
 7      harm.
 8       96.       Defendants DISTRICT and its employees, MAXIM and its
 9      employees, and Doe Defendants 1-10 engaged in the use of generic behavior
10      intervention aides, when Plaintiff requested Autism based behavior therapy to
11      regular her behavior and behavior management for her safety.
12       97.       Plaintiff P.A. has been diagnosed with Autism Spectrum Disorder and
13      a Language Disorder. As such, Plaintiff is a member of the class of persons
14      California Education Code §§56521(a), 49005.4, and 44807, were designed to
15      protect.
16       98.       Plaintiff P.A. suffered physical harm and psychological and emotional
17      trauma of the kind the statutes were intended to prevent.
18       99.       Under California Evidence Code §669(a), Defendants’ breach of
19      California Education Code §§56521(a), 49005.4, and 44807, gives rise to
20      presumption of negligence.
21       100.      Defendants DISTRICT and MAXIM, are vicariously and otherwise
22      liable for the torts of their employees, including Doe Defendants 1-10, who
23      were acting within the scope of their employment when they intentionally or
24      negligently failed to train, supervise, discipline, or terminate employees who
25      facilitated, encouraged, ordered, consented to, or engage in the actions
26      described herein.
27       101.      As a direct and proximate cause of Defendant’s conduct, Plaintiff P.A.
28      has suffered and/or will continue to suffer damages, including physical harm

                                            21
                                         COMPLAINT
 Case 2:21-cv-01101 Document 1 Filed 02/06/21 Page 22 of 28 Page ID #:22



 1      and severe emotional distress, in an amount to be proven at trial.
 2       102.   In doing the things alleged in this Complaint, Defendants were guilty
 3      of oppression, malice, and/or fraud, entitling P.A. to recover punitive damages
 4      from Defendants.
 5
 6                           SEVENTH CLAIM FOR RELIEF
 7               NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
 8                       by Plaintiff P.A. against all Defendants
 9       103.   Plaintiffs incorporate by this reference the allegations set forth above
10      in paragraphs 1 through 102, as though set forth fully herein.
11       104.   All Defendants owed and owe a duty of care to use reasonable
12      measures to protect Plaintiff P.A. from foreseeable harm, as well as to provide
13      P.A. a safe learning environment in which the well-being of Plaintiff is
14      considered and protected.
15       105.   All Defendants through the California Education Code, and other
16      sources, were on notice of the harms associated with the use of inappropriate
17      behavior interventions on children with disabilities is likely to cause physical
18      harm and emotional trauma.
19       106.   Plaintiffs are informed and believe, and on the basis of such
20      information and belief allege, that beginning on or about the start of the 2018-
21      2019 school year and continuing through October 28, 2019, Defendants
22      utilized inappropriate behavior intervention methods that exacerbated P.A.’s
23      behaviors, caused her distress, and failed to maintain her safety.
24       107.   Plaintiffs are informed and believe, and on the basis of such
25      information and belief allege, that Defendants were responsible for Plaintiff
26      behaviors on October 28, 2019.
27       108.   Defendants DISTRICT and its employees, MAXIM and its
28      employees, and Doe Defendants 1-10 breached its duty of care by enabling,

                                          22
                                       COMPLAINT
 Case 2:21-cv-01101 Document 1 Filed 02/06/21 Page 23 of 28 Page ID #:23



 1        facilitating, and promoting the use of inappropriate behavior management
 2        including the use of safe emergency behavior intervention services and/or
 3        inappropriate supervision of employees use of behavior interventions, while
 4        acting within the scope of their employment. Defendants knew or should have
 5        known of the abuse against Plaintiff P.A., but failed to take reasonable action
 6        to intervene as described in Paragraphs 15, 19 through 27, 29, 31, 32, 36
 7        through 38, and 39, inclusive.
 8         109.    All Defendants breached their duty of care by facilitating and/or
 9        creating a traumatic educational environment in which Plaintiff P.A. in their
10        care was exposed to and threatened by the inappropriate use of behavior
11        management including the use of safe emergency behavior intervention
12        services and/or inappropriate supervision of employees use of behavior
13        interventions, thereby disregarding the rights of P.A. in their care to a safe and
14        welcoming school premises.
15         110.    Defendants’ conduct foreseeably caused Plaintiff P.A. to suffer
16        emotional distress.
17         111.    As a direct and proximate result of Defendants’ conduct, Plaintiff P.A.
18        has suffered, and/or will continue to suffer, emotional distress, in an amount to
19        be proven at trial.
20         112.    In doing the things alleged in this Complaint, Defendants were guilty
21        of oppression, malice, and/or fraud, entitling P.A. to recover punitive damages
22        from Defendants.
23                              EIGHTH CLAIM FOR RELIEF
24                                          ASSAULT
25                         by Plaintiff P.A. against all Defendants
26         113.    Plaintiffs incorporate by this reference the allegations set forth above
27        in paragraphs 1 through 112, as though set forth fully herein.
28   //

                                              23
                                           COMPLAINT
 Case 2:21-cv-01101 Document 1 Filed 02/06/21 Page 24 of 28 Page ID #:24



 1       114.   By Defendants DISTRICT and its employees, MAXIM and its
 2      employees, and Doe Defendants 1-10, offensive physical contact on a regular
 3      basis through the use of inappropriate behavior management including the use
 4      of safe emergency behavior intervention services and/or inappropriate
 5      supervision of employees use of behavior interventions as described in
 6      Paragraphs 15, 19 through 27, 29, 31, 32, 36 through 38, and 39, inclusive,
 7      Defendants intended to cause Plaintiff P.A. reasonable apprehension of
 8      imminent and harmful contact with his person.
 9       115.   As a result of Defendants’ act, Plaintiff reasonably believed and was
10      in fact, placed in great apprehension of imminent harmful and offensive
11      contact with her person as described in Paragraphs 19, 21, 25 through 28, 31,
12      32, 34, 36, 37, 39, 40, and 42, inclusive.
13       116.   Defendant DISTRICT and MAXIM is vicariously liable for the
14      negligence and intentional torts of its employees, while acting within the scope
15      of their employment. Specifically, Doe Defendants 1-10 intended to cause
16      Plaintiff P.A. reasonable apprehension of imminent and harmful contact
17      pursuant to policy and/or practice of using inappropriate behavior management
18      including the use of safe emergency behavior intervention services and/or
19      inappropriate supervision of employees use of behavior interventions.
20       117.   Defendants DISTRICT and MAXIM, are vicariously and otherwise
21      liable for the torts of their employees, including Doe Defendants 1-10, who
22      were acting within the scope of their employment when they intentionally or
23      negligently failed to train, supervise, discipline, or terminate employees who
24      facilitated, encouraged, ordered, consented to, or engage in the actions
25      described herein.
26       118.   Plaintiff P.A., through her parent and legal guardian, did not consent
27      to Defendants’ actions as described in Paragraphs 15, 19 through 27, 29, 31,
28      32, 36 through 38, and 39, inclusive.

                                           24
                                        COMPLAINT
 Case 2:21-cv-01101 Document 1 Filed 02/06/21 Page 25 of 28 Page ID #:25



 1       119.   Defendants conduct as described in Paragraphs 15, 19 through 27, 29,
 2      31, 32, 36 through 38, and 39, inclusive, caused Plaintiff to be apprehensive
 3      that Defendants would subject her to further intentional invasions of her right
 4      to be free form offensive and harmful contact and demonstrated that at all
 5      times material herein, Defendants had a present ability to subject her to an
 6      intentional offensive and harmful touching.
 7       120.   As a direct and proximate result of Defendants’ wrongful actions,
 8      Plaintiff P.A. has suffered and/or will continue to suffer damages, including
 9      physical harm and emotional distress, in an amount to be proven at trial.
10       121.   In doing the things alleged in this Complaint, Defendants were guilty
11      of oppression, malice, and/or fraud, entitling P.A. to recover punitive damages
12      from Defendants.
13
14                             NINTH CLAIM FOR RELIEF
15                                      BATTERY
16                       by Plaintiff P.A. against all Defendants
17       122.   Plaintiffs incorporate by this reference the allegations set forth above
18      in paragraphs 1 through 121, as though set forth fully herein.
19       123.   Defendants DISTRCT and its employees, MAXIM and its employees,
20      and Doe Defendants 1-10 subjected Plaintiff P.A. to offensive physical contact
21      on a regular basis through the use of inappropriate behavior management
22      including the use of safe emergency behavior intervention services and/or
23      inappropriate supervision of employees use of behavior interventions, while
24      acting within the scope of their employment as described in Paragraphs 15, 19
25      through 27, 29, 31, 32, 36 through 38, and 39, inclusive.
26       124.   Defendants DISTRCT and its employees, MAXIM and its employees,
27      and Doe Defendants 1-10 intended to harm and offend Plaintiff P.A. through
28      the use of inappropriate behavior management including the use of safe

                                          25
                                       COMPLAINT
 Case 2:21-cv-01101 Document 1 Filed 02/06/21 Page 26 of 28 Page ID #:26



 1        emergency behavior intervention services and/or inappropriate supervision of
 2        employees use of behavior interventions.
 3         125.   Defendants DISTRCT and its employees, MAXIM and its employees,
 4        and Doe Defendants 1-10 intentionally and willfully disregarded Plaintiff
 5        P.A.’s right to be free of such offensive physical contact.
 6         126.   Plaintiff P.A. was harmed by Defendants’ conduct.
 7         127.   A reasonable person in Plaintiff P.A.’s position would be harmed and
 8        offended by Defendants’ conduct.
 9         128.   Defendant DISTRICT and MAXIM is vicariously liable for the
10        negligence and intentional torts of their employees, while acting within the
11        scope of their employment. Specifically, Doe Defendants 1-10 subjected
12        Plaintiff P.A. to harmful and offensive physical contact pursuant to policy
13        and/or practice of using inappropriate behavior management including the use
14        of safe emergency behavior intervention services and/or inappropriate
15        supervision of employees use of behavior interventions.
16         129.   Defendants DISTRICT and MAXIM, are vicariously and otherwise
17        liable for the torts of their employees, including Doe Defendants 1-10, who
18        were acting within the scope of their employment when they intentionally or
19        negligently failed to train, supervise, discipline, or terminate employees who
20        facilitated, encouraged, ordered, consented to, or engage in the actions
21        described herein.
22         130.   Plaintiff P.A., through her parent and legal guardian, did not consent
23        to such harmful and offensive contact as described in Paragraphs 15, 19
24        through 27, 29, 31, 32, 36 through 38, and 39, inclusive.
25         131.   As a direct and proximate result of Defendants’ wrongful actions,
26        Plaintiff P.A. has suffered and/or will continue to suffer damages, including
27        physical harm and emotional distress, in an amount to be proven at trial.
28   //

                                            26
                                         COMPLAINT
 Case 2:21-cv-01101 Document 1 Filed 02/06/21 Page 27 of 28 Page ID #:27



 1       132.    In doing the things alleged in this Complaint, Defendants were guilty
 2      of oppression, malice, and/or fraud, entitling P.A. to recover punitive damages
 3      from Defendants.
 4
 5
 6                                        PRAYERS
 7        WHEREFORE, Plaintiffs pray judgment as follows:
 8
 9              1. ON THE FIRST, SECOND, THIRD, and FOURTH CLAIMS FOR
10                 RELIEF, for general damages and special damages according to
11                 proof;
12              2. ON THE FIFTH, SIXTH, SEVENTH, EIGHTH, and NINTH
13                 CLAIM FOR RELIEF, for general, special and punitive damages
14                 according to proof;
15              3. ON ALL CLAIMS FOR RELIEF, for reasonable attorney fees;
16              4. For ordinary costs of litigation; and
17              5. For such other and further relief as the Court may deem just and
18                 proper.
19
20
21                                          Respectfully submitted,
22
23   DATED: February 6, 2021                LAW OFFICES OF HIRJI & CHAU, LLP
24
25
26                                          ___________________________
                                            Rosa K. Hirji
27                                          Attorneys for Plaintiffs
28

                                            27
                                         COMPLAINT
 Case 2:21-cv-01101 Document 1 Filed 02/06/21 Page 28 of 28 Page ID #:28



 1                              DEMAND FOR JURY TRIAL
 2         Plaintiffs hereby demand a trial by jury of all issues so triable pursuant to
 3   Rule 38 of the Federal Rules of Civil Procedure.
 4
 5                                          Respectfully submitted,
 6
 7   DATED: February 6, 2021                LAW OFFICES OF HIRJI & CHAU, LLP
 8
 9
10                                          ___________________________
                                            Rosa K. Hirji
11                                          Attorneys for Plaintiffs
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            28
                                         COMPLAINT
